DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19-24 in the reply filed on 03/08/2022 is acknowledged.  Claims 10-17 have been cancelled.  Claims 25-33 are newly added.
Newly submitted claims 29-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 29-33 require step of causing replacement of at 20least a portion of contents of the memory device based on the determination that the BER threshold is exceeded, which is not required in Group I, claims 1-9 and 19-28.
Since applicant has elected Group I for examination, claims 29-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,727,462 to Nguyen et al. (hereafter Nguyen).
Regarding independent claim 18, Nguyen teaches a method for operating a volatile memory device, the method comprising: 
initiating an inherent timer for the volatile memory device (for specified amount of time, see step 402 in FIG 4 and 7:9-16); 25
operating the volatile memory device without refresh operations until expiration of the inherent timer (the DRAM is operating until an inherent timer triggers a runtime backup); and 
replacing memory contents located within the volatile memory device after the expiration of the inherent timer (FIG. 4: cause a backup operation when the specified amount of time has passed).  
Regarding dependent claim 19, Nguyen implicitly teaches the inherent timer is separate from a refresh counter associated with at least one of the volatile memory device or a controller of the volatile memory device; and the operating the volatile memory device without the refresh operations comprises operating the volatile memory device without use of the refresh counter (FIGS. 1 and 4: DRAM 102 does not utilize refresh logic such as refresh counter because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).  
Regarding dependent claim 22, Nguyen implicitly teaches wherein the initiating of the inherent timer for the volatile memory device occurs responsive to a disabling of the refresh operations for the volatile memory device (FIG. 4: because runtime backup is to replaced refresh operation, and  triggered during refresh window of DRAM 108, see 4:66-5:10).  
Regarding dependent claim 23, Nguyen implicitly teaches wherein the initiating of the inherent timer for the 15volatile memory device occurs responsive to a loading of data within the volatile memory device (because the DRAM is operating until an inherent timer triggers a runtime backup).  
Regarding dependent claim 24, Nguyen teach wherein the replacing of the memory contents located within the volatile memory device after the expiration of the inherent timer further comprises reading data from another memory device and writing the read data to the volatile 20memory device (see 2:31-53).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 20-21, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,727,462 to Nguyen et al. (hereafter Nguyen) in view of US 10,482,943 to Chun et al. (hereafter Chun).
Regarding independent claim 1, Nguyen teaches a method for operating a volatile memory device (FIG. 1: DRAM 108, see 1:41-57), the method comprising: 

; and 10
operating the volatile memory device without utilization of refresh logic for at least a period of time based at least on the characterizing and the prescribed minimum level of performance (FIGS. 1 and 4: send runtime command in step 406 to memory module 102 for backup operation in step 410. The runtime command is sent during an idle time window referred to as asynchronous DRAM refresh window, see 4:66-5:10. There appears the backup operation is performed in place of refresh operation the because the backup operation is performed during the refresh window of the DRAM).
Nguyen does not teach the strike through limitations.
Chun teaches characterizing the volatile memory device in terms of statistical performance; identifying a prescribed minimum level of performance for the volatile memory device during operation (FIG. 4: determine refresh rate of a DRAM).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate/interval of the DRAM device of Nguyen as suggested in Chun in order to set the optimal runtime interval. 
Regarding dependent claim 2, Nguyen teaches wherein: the operating the volatile memory device comprises operating the volatile memory device 15while in a host device within which the volatile memory device has been permanently installed (FIG. 1: DRAM 108 is permanently installed in memory module 102).
Chun teaches the characterizing the volatile memory device in terms of the statistical performance comprises characterizing BER (bit error rate) as a function of refresh rate (see 10:61-63 and 14:15-21).  
Regarding dependent claim 3, Nguyen teach wherein: 20the operating the volatile memory device without the utilization of the refresh logic for at least the period of time comprises operating the volatile memory device without utilization of refresh logic indefinitely (FIGS. 1 and 4: DRAM 102 does not utilize refresh logic because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).
Chun teaches the identifying of the prescribed minimum level of performance for the volatile memory device during the operation comprises identifying a prescribed minimum level of 25performance for the volatile memory device which enables such indefinite operation without utilization of said refresh logic based at least on one or more processes occurring during operation of the volatile memory device (i.e. optimal refresh rate/interval).  
Regarding dependent claim 4, Nguyen teaches wherein the one or more processes occurring during the operation of the volatile memory device comprises at least one of-3-Application No.17/013,402 Filed:September 4, 2020memory read or memory write operations initiated by at least one of a memory controller or operating system of a computerized device within which the volatile memory device is utilized (FIG. 1: memory controller 104 controls read/write operation of external data from/to volatile 108; internal controller 112 controls backup operation from volatile 108 to non-volatile 110).  
Regarding dependent claim 5, Nguyen does not explicitly teach the recited limitations.  However, Nguyen suggests that the memory module 102 be used for applications and application data (see 7:1-6). It is seen that crypto-currency mining application is also an application.  
10Regarding dependent claim 6, Chun teaches wherein the one or more processes occurring during the operation of the volatile memory device comprises at least one physical process occurring within the volatile memory device, the at least one physical process being substantially randomized (such as bit-flip, which is the reason for having ECC cache 142 in FIG. 1).  
Regarding depend claims 7-9, Nguyen wherein the characterizing the volatile memory 15device in terms of statistical performance comprises generating a characterization applicable to a plurality of devices sharing a common feature, the volatile memory device being one of the plurality of devices; wherein the common feature comprises a common volatile memory device type; wherein the common feature comprises a common volatile memory device manufacturing process or lot (common feature of DRAM memories is eventually losing theirs data content when power is removed, see 1:47-50).  
  	Regarding dependent claim 520, Nguyen does not teach the recited limitations.
Chun teaches a refresh rate of a DRAM device is determined based on error tolerance (FIG. 4: determine refresh rate of a DRAM based on bit error rate (BER), also see 10:61-63 and 14:15-21).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate of the DRAM device of Nguyen as suggested in Chun in order to set an optimal timing for backing up the DRAM. 
Regarding dependent claim 21, see rejection applied to claim 20 above. 
Regarding independent claim 25, Nguyen teaches a memory apparatus comprising: 
a memory device having a plurality of memory arrays (DIMM, see 3:62-63); and 
computerized logic (FIG. 1: control logic 106) configured to cause the memory apparatus to: 

initiate an inherent timer for the memory device (for specified amount of time, see step 402 in FIG 4 and 7:9-16); and 
cause operation of at least one of the plurality of memory arrays without utilization of refresh operation for at least the duration value (FIGS. 1 and 4: send runtime command in step 406 to memory module 102 for backup operation in step 410. The runtime command is sent during an idle time window referred to as asynchronous DRAM refresh window, see 4:66-5:10. There appears the backup operation is performed in place of refresh operation the because the backup operation is performed during the refresh window of the DRAM).  
Nguyen does not teach the strike through limitations.
Chun further teaches a process of determining a refresh rate/interval of the nonvolatile memory device (see FIG. 4).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate/interval of the DRAM device of Nguyen as suggested in Chun in order to set the optimal runtime interval. 
Regarding dependent claim 26, Nguyen teaches wherein the computerized logic is 30further configured to cause the memory apparatus to:-5-Application No.17/013,402 Filed:September 4, 2020based on expiry of the duration value, cause at least one of refresh or replacement of one or more memory contents of the at least one of the plurality of memory arrays (FIG. 4: issue a runtime backup command in step 406 when specified amount of time has passed in step 404).  
Regarding dependent claim 27, Nguyen implicitly teaches wherein the initiation of the inherent timer is based at least on data indicative of a disablement of the refresh operation (FIGS. 1 and 4: because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).  
5	Regarding dependent claim 28, Chun teaches wherein the duration value is based at least on a pre-characterization of the memory device for at least one bit-error rate, the at least one bit-error rate based on at least one of (i) a size of the memory device, (ii) a frequency or rate of read operations of the memory device to be performed, or (iii) a temperature of the memory device (FIG. 4: determine refresh rate of a DRAM based on bit error rate (BER), also see 10:61-63 and 14:15-2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 5, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824